Exhibit 99 Dr. Amy Alving Joins Pall Corporation Board of Directors Port Washington, NY, April 28, 2010 – Pall Corporation (NYSE:PLL) today announced that its Board of Directors elected Amy E. Alving, Ph.D as Director effective April 23, 2010. The election followed the Board's vote to amend the Company's bylaws to increase the number of directors to twelve. Dr. Alving, 47, is the Chief Technology Officer and a Senior Vice President at Science Applications International Corporation (SAIC). SAIC (NYSE: SAI) is a $10.8 billion scientific, engineering and technology applications company that “solves problems of vital importance to the nation and the world, in national security, energy and the environment, critical infrastructure, and health.” Dr. Alving leads SAIC's Office of Technology which is responsible for the creation, communication and implementation of SAIC's technical and scientific vision and strategy. She joined SAIC in 2005 as the Chief Technology Officer for the Engineering, Training and Logistics Group and later served as the Corporate Chief Scientist.
